DETAILED ACTION
	This action is responsive to the amendment filed 23 March 2021.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The amendment filed 23 March 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The replacement drawing sheet submitted 3/23/2021 is objected to because it adds new matter which is not supported by the original disclosure.  In the replacement drawing sheet, Applicant now shows a directional implant into the patterned back surfaces of the two pattern wafers.  The originally filed disclosure did not disclose or show which surfaces of any of the wafers used in the invention were implanted.  If Applicant believes these details are fully supported in the originally filed disclosure, the Examiner respectfully requests Applicant show where support can be found.
Applicant is required to cancel the new matter in the reply to this Office Action.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, if one were to perform the ion implants on the protective silicon wafers according to steps (1) and (2), and perform the peeling recited in claim 1, portions of the protective wafers would remain attached to the pattern wafers, however this is not shown.  Furthermore, Applicant does not show a step wherein the protective wafers are implanted.  The steps of the claimed invention must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4, 5, 6, and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 1, according to steps (1) and (2) it appears the protective silicon wafers may be implanted twice, however this does not appear to be supported by the original specification.
Claim 1, step (2) now recites “implanting the protective silicon wafer as a dummy substrate by bonding the protective silicon wafer to the back surface of the pattern wafer in each pair”.  Applicant does 
	Claim 1 step (3) recites a plurality of grinding and polishing steps which do not appear to be supported by the disclosure.  As best understood, the pattern wafers appear to be thinned by grinding and polishing only once.
	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 4, 5, 6, and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the requirement for the method steps to be performed in sequence.  According to the specification (see paras. [0006], [0024], and [0039], emphasis added):
[0006] The present invention provides a method for processing a silicon wafer with a through cavity structure, wherein the method is operated in accordance with the following requirements in sequence.
[0024] A method for processing a silicon wafer with a through cavity structure is operated in accordance with the following requirements in sequence.
[0039] A method for processing a silicon wafer with a through cavity structure is operated in accordance with the following requirements in sequence.
	Applicant clearly discloses the method requires the sequence of the steps disclosed, therefore the required sequence is deemed essential, however the claims are not limited to a specific sequence, Applicant must indicate the claimed steps are performed in sequence as disclosed in the specification.

	Claim 1 recites “the surface”, “the front surface”, “the back surface”, and “the cavity pattern”, all lacking antecedence.
Claim 1 recites “implanting the protective silicon wafer as a dummy substrate by bonding the protective silicon wafer to the back surface of the pattern wafer in each pair”.  It is unclear how one performs implanting by bonding the protective silicon wafer to the back surface.  Implanting is typically performed using an ion implant apparatus, not by bonding a wafer.  Also, this limitation is confusing in view of the replacement Fig. 1 and the original specification.  Step (1) requires ion implanting the protective silicon wafer or the pattern wafer, the replacement drawing indicates implanting only the two pattern wafers, not the protective wafer(s), furthermore, there does not appear to be support for ion implanting both the pattern wafers and the protective silicon wafers.  Further still, if one were to implant all four wafers, it is unclear where the wafers become separated in the peeling step and what parts of the different wafers remain attached to the wafers they were bonded to.  None of these intermediate steps are shown in the figure or described in the specification with any specificity. If the protective silicon wafers are implanted and peeled, then a portion of each protective silicon wafer would remain on each of the pattern wafers, however this is not shown in any figure nor would the step (5) regarding the annealing and peeling result in the silicon wafer of the through cavity structure since the cavities or patterns would remain covered or sealed by a portion of the two protective wafers still attached.  It appears this would require additional essential process steps (previously claimed, now deleted limitations) regarding the thermal oxidation and separating the wafers using HF.
Also, it is unclear why the ion implant step would even be necessary if one were to implant the two protective wafers since this Smart-Cut / peeling process would not expose the patterns/cavities, instead this would leave portions of the protective wafers attached to the pattern wafers which would still require additional steps for forming the through cavity structure as shown (Fig. 1, bottom right) thereby making the ion implants a superfluous process step.  According to the specification, HF is used to remove 
[0036] After the dummy substrate on both sides is peeled off by using the microwave splitting technology, the oxide layer of the silicon wafer having a through cavity structure is cleaned and rinsed by using HF to remove a separation interface, so as to form a surface having an excellent state.
According to this paragraph of the specification, as best understood, it appears the protective/dummy wafers would need to be implanted, not the pattern wafers, thereby placing the separation interface within the protective/dummy substrates and still attached to the pattern wafers following peeling, then this last HF oxide removal step would remove the remainder of the protective/dummy wafers from the pattern wafers, and likely leave a nice surface.  Still, it is not clear why one would add the extra Smart-Cut process steps when one could simply dip the wafers in HF to separate them and avoid the ion implants and peeling steps altogether.  The problem is if the separation interface is within the pattern wafer, there would be no oxide layer present at the separation interface so the disclosure of HF to remove a separation interface would not remove a separation interface from the wafer having the cavities (the separation interface would still be attached to the protective/dummy wafers by the oxide) and the pattern wafers would still have a rough and damaged surface where they are peeled, rather than “a surface having an excellent state”.  The only way one would achieve a smooth surface where the pattern wafer is implanted would be to perform an additional CMP step which is not disclosed.  In view of the amended claims and disclosure, the process is still unclear.  The Examiner can find no purpose for the superfluous Smart-Cut process steps involved (ion implanting step(s) and 
Claim 1 step (3) recites grinding and polishing multiple times making the number of required grinding and polishing steps unclear.  Furthermore, step (3) recites both grinding and polishing and then recites only grinding in the last two lines of step (3).  It is unclear if the last two lines reciting just grinding (without and polishing) is supposed to be a separate step from the previously recited grinding and polishing.
	Claim 1 step (3) recites “using the dummy substrate in each pair to perform the grinding and polishing”.  Applicant’s intent is unclear regarding how the dummy substrate is used to perform grinding and polishing.  Does the dummy substrate have an abrasive on its surface? 
Claim 2 recites “a dose of 1E15 to 9E16”.  The required dose is unclear because Applicant does not recite any units for the dose.
Determining the scope and content of claims 1, 2, 4, 5, 6, and 8 is not reasonably feasible as substantial guesswork would be involved (see In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962); Ex parte Brummer, 12 USPQ 2d, 1653, 1655 (BdPatApp&Int 1989); and also In re Wilson, 424 F.2d 1382, 165 USPQ 494 (CCPA 1970).  In an effort to advance prosecution, prior art pertinent to the disclosed invention is nevertheless cited and Applicant is reminded they must consider all cited art under Rule 111(c) when amending the claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because they do not pertain to the new grounds of rejection necessitated by amendment.  Due to the apparent deficiencies in Applicant’s disclosure, Applicant’s best course of action may be to file a continuation in part (CIP) application with a more complete description of the process they seek protection for.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is cited on the PTO-892 attachment.  The cited art discloses various pattern wafers bonded and thinned to expose the patterns.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997.  The examiner can normally be reached on M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822